 

Exhibit 10.1

P&F INDUSTRIES, INC.

445 Broadhollow Road, Suite 100

Melville, New York 11747

 

 

 

 

July 24, 2012

 

Richard A. Horowitz

c/o P&F Industries, Inc., Suite 100

445 Broadhollow Road

Melville, New York 11747

 

Dear Mr. Horowitz:

 

Reference is made to the attached letter from Capital One Leverage Finance Corp.
(“Lender”) relating to the Subordinate Note and Subordinated Debt Documents, as
such terms are each defined in the Subordination and Intercreditor Agreement
between you and Lender dated as of October 25, 2010.

 

Please signify your willingness to accept prepayment of the Subordinated Note
and confirm that the amount owed thereunder is principal of $250,000.00 plus
accrued interest of $6,301.39 as of the date hereof.

 



  P & F INDUSTRIES, INC.        By: /s/ Joseph A. Molino, Jr.     Joseph A.
Molino, Jr.     Vice President,     Chief Operating Officer and     Chief
Financial Officer

 

ACCEPTED AND AGREED BY:

 

 



/s/ Richard A. Horowitz   Richard A. Horowitz  

     



 

 

 

Exhibit 10.1 

  



Capital One Bank Capital One Levererage Finance Corp.   275 Broadhollow Road  
Melville, NY 11747

 

July 24, 2012

 

 

P&F Industries, Inc.

445 Broadhollow Road, Suite 100

Melville, New York 11747

Attn:Joseph Molino

Chief Financial Officer

 

Re:Loan and Security Agreement dated as of October 25, 2010 (as amended, the
“Loan Agreement”) among P&F Industries, Inc., (“P&F”), Florida Pneumatic
Manufacturing Corporation, (“Florida Pneumatic”), Hy-Tech Machine, Inc.,
(“Hy-Tech”), and Nationwide Industries, Inc. (“Nationwide”), as Borrowers,
certain subsidiaries and affiliates of the Borrowers as Guarantors, certain
financial institutions named therein as lenders (the “Lenders”), and Capital One
Leverage Finance Corp., as Agent (the “Agent”).

 

Dear Mr. Molino:

 

We refer to the above-referenced Loan Agreement, as well as the Subordination
and Intercreditor Agreement by and between Richard Horowitz and the Agent dated
as of October 25, 2010 (the “RAH Subordination Agreement”). Capitalized terms
used herein without definition shall have the meaning set forth in the Loan
Agreement.

 

Notwithstanding anything to the contrary in the Loan Agreement or in the RAH
Subordination Agreement, the Agent and Lenders hereby affirm and acknowledge
their consent to the Borrowers and Guarantors making a prepayment to Richard
Horowitz to pay in full the outstanding principal balance plus accrued interest
owing under the Subordinated Note and Subordinated Debt Documents (as such terms
are defined in the RAH Subordination Agreement); provided, however, that any
such payment shall be disregarded for purposes of calculating Excess Cash Flow.

 

Except as specifically set forth herein, the Loan Agreement remains unmodified
and in full force and effect in accordance with its terms.

 

 

Very truly yours,

 

CapiTal One Leverage Finance Corp.,

as Agent and sole Lender

  

 

By: /s/ Julianne Low

Name: Julianne Low

Title: Vice President

 



 



 

